TACHA, Circuit Judge.,
dissenting.
The majority finds that when Congress used the word “coal” in 1909 and 1910, it may have been referring not only to the solid rock we all understand coal to be, but also a gas by-product of coal, some of which seeps into nearby rock and some of which remains in the air pockets or cracks in the coal. Because coal was not understood, either in 1909 or today, to include a gas, I respectfully dissent.
I.
This appeal hinges on a single question of statutory interpretation: does the federal government’s reservation of coal in the Coal Lands Acts of 1909 and 1910 include coalbed methane (CBM), a gas that exists in and around coal deposits?
When interpreting statutory terms, “[o]ur task is to give effect to the will of Congress.” Griffin v. Oceanic Contractors, Inc., 458 U.S. 564, 570, 102 S.Ct. 3245, 73 L.Ed.2d 973 (1982). Of course, the most persuasive evidence of Congress’s will are the words that Congress used in the statute itself. See United States v. American Trucking Ass’ns., 310 U.S. 534, 543, 60 S.Ct. 1059, 84 L.Ed. 1345 (1940); Finley v. United States, 123 F.3d 1342, 1347 (10th Cir.1997) (en banc). Therefore, perhaps the most basic rule of statutory construction is that when the language of a statute has a reasonably plain meaning, “that language must ordinarily be regarded as conclusive.” Griffin, 458 U.S. at 570, 102 S.Ct. 3245 (citations and internal quotation marks omitted); Moskal v. United States, 498 U.S. 103, 108, 111 S.Ct. 461, 112 L.Ed.2d 449 (1990). Only the most extraordinary showing of a contrary legislative intent, can justify a departure from the plain meaning of statutory language. See Garcia v. United States, 469 U.S. 70, 75, 105 S.Ct. 479, 83 L.Ed.2d 472 (1984).
The plain-meaning rule is a basic consequence of our system of separated government powers, in which judges must yield to the political decisions of legislators. “Deference to the supremacy'of the Legislature, as well as recognition that Congressmen typically vote on the language of a bill, generally requires us to assume that ithe legislative purpose is expressed by the ordinary meaning of the words used.’” United States v. Locke, 471 U.S. 84, 95, 105 S.Ct. 1785, 85 L.Ed.2d 64 (quoting Richards v. United States, 369 U.S. 1, 9, 82 S.Ct. 585, 7 L.Ed.2d 492 (1962)). The Judiciary has no license “to soften the clear import of Congress’ chosen word whenever a court believes those words lead to a harsh result.” Locke, 471 U.S. at 95, 105 S.Ct. 1785.
The relevant legislative intent is that of the Congress that passed the disputed provision. See Andrus v. Charlestone Stone Products, Co., 436 U.S. 604, 611, 98. S.Ct. 2002, 56 L.Ed.2d 570 (1978); Watt v. Western Nuclear, Inc., 462 U.S. 36, 47, 103 S.Ct. 2218, 76 L.Ed.2d 400 (1983) (referring to the meaning of “minerals” in 1916 when interpreting Stock-Raising Homestead Act of 1916). Thus, we must determine the ordinary meaning of “coal” as it was understood in 1909 and 1910, not the present.
The majority opinion concludes that “coal” has no plain meaning because the statutes *1268“neither define coal nor mention CBM.” See Maj. Op. at 1258. It is well-established, however, that a term need not be defined in a statute in order to have a controlling plain meaning. Instead, when a statute does not define a word, we give that word its ordinary or natural meaning. See Smith v. United States, 508 U.S. 223, 228, 113 S.Ct. 2050, 124 L.Ed.2d 138 (1993); Sutton v. United Air Lines, Inc., 130 F.3d 893, 898 (10th Cir.1997). For several reasons, it is plain to me that the ordinary and common meaning of “coal” as Congress understood it in 1909 did not include coalbed methane.
A.
First, the term coal is not ordinarily understood to refer to a gas. “Common and ordinary usage may be obtained by reference to a dictionary.” United States v. Roberts, 88 F.3d 872, 877 (10th Cir.1996). As the district court pointed out, the dictionaries and general reference works of the late-nineteenth and early twentieth century uniformly described coal as a solid material. See Southern Ute Indian Tribe v. Amoco Prod. Co., 874 F.Supp. 1142, 1153 (D.Colo.1995) (citing AMERICAN Dictionary of the English Language 244 (1889) (defining coal as a. “black, or brownish black solid, combustible substance consisting ... mainly of carbon”); Webster’s New International Dictionary of the English Language 424 (1920) (defining coal as “a black, or brownish black, solid, combustible mineral substance”); A. Fay, A Glossary of the Mining and Minerál Industry 163 (1920) (describing coal as “a solid substance varying in color from dark-brown to black, brittle, combustible, and used a fuel”) (emphasis added)); see also E.A.N. ArbeR, The Natural History of Coal 4 (1912) (“[C]oal is not a mineral but a rock. Coal is as much a rock as sandstones, lime-stones, granites or marbles.”) (emphasis in original). These descriptions of coal as a “solid” are the first indication that the collective understanding of coal in 1909 did not include CBM, a gas.
More importantly, the people of 1909 knew of the existence of CBM. CBM is a combustible gas released in the coal mining process. In the early twentieth century, coal miners ventilated mines before entering them to reduce the chance of explosions, used canaries to detect methane levels, and at times even purposefully lit collected gas to remove it from the mines. Despite these efforts, the ignition of CBM in coal mines led to the death of hundreds of coal miners each year. See Rollin T. Chaimberlain, Notes on Explosive Mine Gases and Dusts, U.S. Geol. Surv. Bull. 383, H.R. Doc. No. 1583, 60th Cong., 2d Sess., at 6 (1909). Because CBM was such an important — and dangerous — aspect of coal mining, it was very much a part of the general knowledge in 1909. It is clear not only that people of the time were aware that CBM existed^ but also that they thought of CBM as a gas: one of the common names used for it was “marsh gas.”
If there had been no knowledge of CBM in 1909, the contemporary definitions of coal as a “solid” would have been ambiguous as to CBM, and the majority would be correct that it is unclear whether the 1909 reservation of “coal” was meant to include only the solid coal rock, or whether it also included the CBM gas contained in and' around the coal. It is extremely unlikely, however, that a people as familiar with CBM gas as the people of 1909 would define coal as a “solid” if they also thought of CBM gas as coal. It is much more likely — indeed, it is quite plain — that the 1909 descriptions of coal as a solid, despite the intimate familiarity with CBM, is a further indication that the people did not believe that coal included CBM, a gas.
It is axiomatic that gas and solids are two distinct properties, and that one is not thought to include the other. It is illuminating, however, that reference works of the times provided separate, non-overlapping definitions of coal and “marsh gas.” See, e.g., The Universal Encyclopaedio Dictionary 945 (1905) (defining “coal” as “a stratified rock”); id. at 2637 (defining “marsh gas” as “a hydrocarbon -gas very abundant in nature”). These works demonstrate a commonly understood difference between marsh gas released as a- consequence of coal mining and the coal itself. The fact that Congress understood coal to be a solid, understood that marsh gas existed as a gas, and did not mention marsh gas in the statutes, persuades *1269me that they did not mean to include CBM when they said “coal.”
B.
1.
Two further points support my plain-meaning interpretation of the term “coal.” The first involves the uses to which coal and CBM were put in 1909 and 1910. As the district court noted, coal — that is, the solid material — was the nation’s primary energy resource in the early twentieth century. See Southern Ute Indian Tribe, 874 F.Supp. at 1149. Coal was the driving force behind this country’s transition from an agrarian economy to an industrial economy. See id. Coal, the solid, heated our nation’s homes and played an indispensable role in the production of steel. The importance of the mineral to our nation cannot be overstated. Marsh gas, to the contrary, was considered a waste product. As I have said, miners knew of it because it was a danger to their lives, but the gas had no economic value at the tirqe.
In the early 1900s, a “coal famine” struck the West. That shortage in supply led to government investigations and the discovery that many had fraudulently procured land that was rich in coal. This discovery, in turn, prompted President Roosevelt to withdraw vast amounts of land from the homesteading process and ultimately led to the passage of the Coal Lands Acts. In reserving coal to the federal government, Congress was attempting to manage and conserve the country’s most important resource — the solid rock coal — not the waste by-product coalbed methane. When examined against the baek-di’op of the early twentieth century, the majority’s interpretation that Congress may have thought “coal” also included CBM, an unused and unusable gas, seems extremely artificial.
One of the plaintiffs own experts said in a report that pre-dates this action:
Coal has classically been regarded as a solid fuel_ [I]n terms of its conventional usage, coal is considered to be a (solid) rock which could be burned and utilized as an energy resource. Based upon-this definition, utilization of the energy potential of a coal bed would necessarily entail the mining of the coal and removal to the surface, during which process most of the entrapped methane would be released. The residual “solid” is what would be conventionally regarded as “coal”, to the exclusion of any escaped gases that were originally present underground.
Applt. App. at .1602, 1604 (Report of Jeffrey R. Levine, Ph.D.) (emphasis added) (parentheses in original).1 This classical understanding of coal dated back at least to 1909.
, Without explanation, the majority contends that the fact that CBM was useless in 1909 makes the statute ambiguous as to CBM. See Maj. Op. at 1261 (“[Wjhere the commercial value of CBM was unappreciated at the time of the enactment, the text of these acts gives us no particular indication of Congress’ specific intent with regard to that asset.”). I draw- quite the opposite conclusion. CBM was a waste product in 1909. Its ownership not being desirable, one would not expect the United States to reserve it. Because a reservation of CBM would go against expectations, that would make it more, rather than less,-imperative for the government to mention the gas in its reservation of coal. Thus, the fact that CBM had no value confirms the plain meaning, rather than creating an ambiguity.
The text of the majority opinion just quoted from not only fails to convince me that CBM’s lack of value creates an ambiguity, it also points back to the majority’s central interpretive error. The passage suggests that.because the statute does not refer to CBM, it is ambiguous with regard to CBM. Earlier in its opinion, the majority states explicitly that the 1909 and 1910 Acts do not “mention CBM; thus, the statutes do not by their plain language indicate congressional intent regarding CBM.” Maj. Op. at 1258. Likewise, the 1909 and 1910 Acts do not *1270mention the Holy Grail, the Hope Diamond, or my left shoe. Yet I doubt that if any of these items were found within a coalbed reserved by the United States in ■ 1909 and 1910, one would conclude that they might actually be “coal.” Silence does not equate with ambiguity.
2.
Secondly, coal retains all of its., economic value after the natural release of the methane.2 This too was commonly understood in 1909. That CBM has no effect on the uses of coal highlights the independence of the two minerals. Contrast CBM’s presence within coal and that of water’s presence within coal. Some water is always present inside-'coal. It forms hydrogen bonds with the coal. These bonds are much stronger than those that bind CBM to the surface of the coal.- The presence of water in coal affects the economic value of coal; the drier coal is, the better it burns — the less water in coal the better. That water affects coal’s ability to create energy — its distinguishing characteristic in our society — creates a question as to whether it is actually part of the coal or not. No such ambiguities, however, exist for CBM. Regardless of how much CBM is trapped' in or on coal, the coal’s value is unchanged. I reemphasize that this was commonly understood in 1909.
C.
I cannot fail to mention that the court’s reading of the word “coal” as ambiguous controverts its plain meaning in at least one additional respect. Much of the CBM in a coal deposit — over 90 percent according to the record — strays from the coalbed over time. It escapes into nearby rock such as sandstone or shale. This 'too was commonly understood in 1909. The majority states that its opinion applies only to the' CBM that remains within the coalbed. See Maj. Op. at 1260 n. 8. The majority’s reluctance to address CBM that has escaped from the coalbed is understandable, because doing so reveals the conflict between the classical understanding of “coal” and the result reached in this case. If the majority were to declare that the 1909 Congress did not think of escaped CBM as coal — an entirely correct declaration — it would find itself in the uncomfortable position of saying that Congress might have thought that some CBM is coal (i.e., the CBM trapped in coal deposits), but that some-CBM definitely is not coal (i.e., the escaped CBM), even though there is no chemical difference between the two groups of CBM. The only difference between the two is dumb luck. In the formation of the coalbed and surrounding rock, some methane was captured by the coal and some was not.
If the majority were being true to its own reasoning, it wohld find that Congress’s use of “coal” in 1909 is also ambiguous with respect to the CBM that escapes into nearby rock. ' That conclusion, however, exposes bare the' chasm between the traditional understanding of “coal” and today’s result. No one attuned to the common understanding of coal, either today or in 1909, would say that sandstone that has been penetrated by methane that originated in a coalbed contains “coal.”
II.
A.
The majority rejects the plain meaning analysis for two reasons, neither of which is persuasive. First, the court asserts that the 1909 Congress may have thought CBM was part of the solid rock. See Maj. Op. at 1260 (“[Tjhere was enough undisputed information about the unique nature of CBM to indicate that even if Congress intended to retain only solid rock coal, Congress in 1909 may have considered CBM to be part of that solid coal.”); id. at 1260 (“Although CBM in a gaseous state can be produced from coal, prior to that production most CBM is not sufficiently like other natural gases for us to *1271conclude that Congress in 1909 unambiguously intended the owners of other natural gases to also own CBM associated with the reserved coal.”); id. at 1261 (“CBM is so intimately associated with coal that Congress in 1909 could have considered it part of the solid rock.”). The majority does not identify the “undisputed information” or the “unique” properties of CBM upon which it relies for its conclusion. Apparently, the distinction between CBM and other natural gases that the majority finds important is the fact that other gases expand indefinitely, while CBM (that is, the portion of the CBM that remains with the coal deposit) is either trapped inside air pockets in the coal or attached to smaller fractures or pores on the surface of the coal. I fail to discern the legal difference that these features of CBM make.
The fact that some of the gas is trapped in the coal, and therefore does not expand indefinitely, cannot be the decisive factor. Gas becomes trapped in sandstone, shale, and other rocks, and yet we still consider it gas. In fact, this is exactly what happens to the CBM that escapes from the coalbed. It becomes trapped in adjacent rock. See Jeff L. Lewin, et al., Unlocking the Fire: A Proposal for Judicial or Legislative Determination of the Ownership of Coalbed Methane, 94 W. Va. L.Rev. 563, 573 (1992). There is nothing unique about gas being trapped in a rock. Likewise, when gas is released from the ground, it must be trapped in containers in order to be made useful. Nonetheless, we do not say that a tank of natural gas is not gas, merely because it is not expanding indefinitely. In order to be a gas, an element must possess “the ability to expand indefinitely.” See Maj. Op. at 1260 n. 9 (quoting Random House Webster’s College Dictionary 550 (1995)) (emphasis added). No one would dispute that CBM possesses that characteristic. See, e.g., Applt. App. at 1609 (Report of Jeffrey R. Levine, Ph.D.) (“In a gaseous state methane behaves very nearly as an ‘ideal’ gas, meaning that it exhibits very little attractive forces, between molecules, and its behavior conforms fairly closely with the ‘Ideal Gas Law.’ ”).
Similarly, the fact that some gas attaches to the smaller “micropores” on the surface of the coal cannot be a basis to believe that the 1909 Congress may have thought the gas was part of the solid- rock. As the majority points out, a process known- as “adsorption” or “sorption” causes some CBM to collect in pores on the surface of the coal. There are two types of sorption: physical .sorption and chemical sorption. The sorption process relevant to this case is'physical sorption. Physical sorption occurs- between gases of all types and solids. The gas is held close to the coal’s surface area by weak forces known as van der Waals forces.' According to the plaintiffs expert, van der Waal’s forces- occur “between most any pair of substances.” Applt. App. at 1687. The forces are so weak that neither, the gas molecules nor those on the surface of the solid are chemically altered. The deposition of one of the plaintiffs experts reveals the pervasiveness (and weakness) of van der Waals forces:
Q. If I put this paper on the table, is the bottom page bound to the table by van der Waals forces?
A. To a certain degree, yes.
Q. Is it part of the table?
A. No, it is not.
Applt. App. 1694. The van der Waals forces that hold the gas to the surface have been likened to gravity — it keeps us on the ground but does not make us part of mother earth.
In contrast, when chemical sorption occurs, actual chemical bonds form between the gas and the solid. This leads to an irreversible change in the , chemical properties of both the gas and the solid. Physical sorption, unlike chemical sorption,. can be reversed; the sorbed gas can be removed from the solid by the simple reduction of pressure.
Although the majority uses suggestive rhetoric in stating that CBM has a “unique nature,” id. at 1260, that it is “molecularly attracted to coal,” id. at 1260, “intimately associated with coal,” id. at 1261, and an “integral component of coal,” id. at 1261, it does not actually identify a reason to believe that-the physical sorption of CBM makes it part of the coal, or that the 1909 Congress believed-that it was part of the coal.- - The physical sorption of CBM -in coal — to the ordinary understanding — is much- like the re*-*1272tention of water in a sponge. And yet we do not believe, merely because of the “intimate association” between the water and the sponge, that they have become one and the same. Instead, we conceive of the liquid water-and the solid sponge as two distinet items. There is nothing about the process of physical-sorption — which occurs as a result of universal van der Waals forces and is reversible upon the mere . reduction of air pressure — that leads me to conclude that the ordinary and traditional understanding of coal should be abandoned. In fact, it confirms that “coal” does not -include CBM.
The crux of the majority’s argument is that the understanding of CBM and coal in 1909 was inconclusive enough that Congress may have intended to reserve CBM when it reserved coal. In footnote twelve, the majority presents a different and far bolder argument — which is nonetheless wrong also. Rather than arguing that the scientific information available in 1909 created an ambiguity with regard to CBM, the majority in footnote twelve states that scientists in 1909 actually understood CBM to be part of coal. The majority offers one quotation in support of that statement: “The ultimate source of the gases [within coal] ... has arisen from the slow decomposition of .organic matter as a by-product in the process which has converted vegetable humus into coal.” Rollin T. Chaimberlain, Notes on Explosive Mine Gases and Dusts, U.S. Geol. Surv. Bull. 383, H.R. DoC. No. 1583, 60th Cong., 2d Sess., at 16 (1909). The majority’s belief that this statement supports its position highlights the error of its ways. This source clearly identifies CBM as a by-product of coal. A byproduct is something separate, secondary, or additional to the principal product from which it came. See WebsteR’s Third New International Diotionary 307 (1981). A “byproduct” of coal is far different from an “integral component” of coal, as the majority describes CBM at another part of the opinion. Maj. Op. at 1261. This quotation creates ho ambiguity as to the ordinary meaning of “coal,” nor does it indicate that scientists actually believed CBM was part of coal, though it does create an ambiguity in the majority’s rationale. In fact, this quotation supports my position that the scientists of 1909 understood coal and CBM to be separate and distinet.
Other sources directly conflict with the majority’s assertion that CBM was considered part of coal in 1909. For instance, only fifteen years after the passage of the first Coal Lands Act, scientists were saying:
What we know about the chemistry of coal is almost negligible. It is true that chemists have considerable knowledge of the products of distillation, but probably none of those substances are to be found in coal as such.
Reinhardt Thiessen, The Origin and Constitution of Coal 3 (1924).
B.
The other fact that the majority relies on in rejecting the plain meaning of “coal” is that in 1909-10, there was no process by which CBM could be extracted from coal and captured without damaging or destroying the coal. Apparently, CBM could not be captured without actually removing the coal from the earth and crushing it in an airtight receptacle. Assuming this to be true, it should make no difference in our interpretation of the statute.
1.
The majority’s reliance on the lack-of extraction technology demonstrates that it has conflated two very different questions.- .The majority concludes that because CBM could not be mined without destroying the coal, the coal owner must also have owned the CBM. Even in 1909, however, the common law on split mineral estates distinguished between the questions of (1) who owns a mineral under the ground, and (2) the extent to which the owner can interfere with the property rights of another to extract his mineral.
For instance, in Chartiers Block Coal Co. v. Mellon, 152 Pa. 286, 25 A. 597 (1893), the surface owner had granted the right to the coal under his land to the plaintiff, Chartiers Block. Subsequently, the surface owner realized that valuable oil and gas lay beneath the coal. Thus, the surface owner made leases for that oil and gas, and the lessees *1273began to drill for it, intending to drill wells through the coal stratum. Chartiers Block sought an injunction on two grounds: (1) the lessees had no right to the minerals under the coal, and (2) even if they did, they could not drill through the coal to access the oil and gas because the lessees’ mining operations would destroy the value of the coal. See id. at 597. The structure of this challenge reveals that the plaintiff recognized the distinction between ownership of a mineral and the right to extract it. , The Pennsylvania Supreme Court’s decision confirms that the law recognized the distinction even in 1898.
The court first easily rejected the notion that the owner of the coal estate had any rights to the underlying oil and gas merely because the lessees had to penetrate the coal to get to it. See id. at 599 (“The grantee of the coal owns the coal, but nothing else ....”) (emphasis added); id. (“The position that the owner of the coal ... may forever prevent the surface owner from reaching underlying stratum, has no authority in reason, nor, do I think, in law.”). Whether or not the oil and gas mining would destroy the value of the coal was immaterial to the prior question of who owned the oil and gas. The court ruled that the lessees could drill through the coal to get to their gas and oil, provided that they did not inflict unreasonable damage to the coal. See id. (finding that the lessees have a right of access but that “the right may be suspended during the operation of the removal of the coal to the extent of preventing any wanton interference with the coal mining.”).
In reaching its conclusion, the court clearly distinguished between mineral ownership rights and the right to extract that mineral.
[W]hen the owner of the surface parted with the underlying coal, he parted with nothing but the coal. He gave no title to any of the strata underlying it, and it is not to be supposed for a moment that the grantor parted with or intended to part with his right of access to it.... The only question is how that right shall be exercised, by what authority, and under what limitations.
Id. Accordingly, the court said that “[t]he right of the surface owner to reach his estate below the coal exists at all times. The exercise of it may be more difficult at some times than at others.” Id. (emphasis added). Thus, Chartiers Block stands for at least two propositions. The first is that the surface owner who has granted coal right to another retains title in everything but the coal. The second is that the surface owner can extract the minérals that he owns as long as he does not unreasonably damage the coal. These principles remain _ part of the common law today. See, e.g., Notch Mountain Corp. v. Elliott, 898 P.2d 550, 556 (Colo.1995) (en banc) (stating that owner of mineral estate may make reasonably necessary use of the surface owner’s land to extract minerals).
If the majority is correct in asserting that CBM could not be extracted in 1909 without destroying coal, that does not lead to the conclusion that the surface owner did. not own the CBM. At most, it . means that the surface owner could not immediately mine for CBM because mining would have led to unreasonable damage to the coal. See Char-tiers Block, 152 Pa. at 297 (“The most that can be claimed is that, pending the removal [of the coal, the plaintiffs] right of access to the lower strata is suspended.”). The majority is incorrect in finding that the inability to extract CBM from coal without damaging the coal determines the separate ownership question.3
*12742.
The majority’s réliance on the lack of CBM-extraction technology to conclude that Congress may have thought of CBM as an integral part of coal also reveals an unrésolvable internal conflict in the majority’s reasoning, specifically between parts II.B. and II. C.2 of its opinion. In Part II.B, the majority concludes that the 1909 Congress’s specific intent with regard to CBM is ambiguous. In so concluding, the majority relies on the fact that in 1909, it was technologically impossible to separate CBM from coal without destroying the coal. See Maj. Op. at 1261 (“It is not reasonable to impute to Congress a desire to retain only solid rock coal ... when CBM is an integral component of coal and in 1909 there appears to have been no technology by which a patent holder could extract and capture CBM from coal without damaging or destroying the coal.”). The majority argues, in short, that the lack of technology shaped the way Congress thought about coal and CBM in 1909.
In Part II.C.2, however, the majority reverses its position completely. Seeking to explain Congress’s “general intent,” the majority finds that Congress intended to capture the entire future value of the coal that it reserved.' Therefore, the court, in putting forth its case that CBM is part of the’ economic value of coal, relies on an assertion that Congress knew there would be technological advances in the coal mining field, and that Congress intended to take advantage of those technological advances. See Maj. Op. 1265 (“Congress adopted an interpretation of coal which encompassed both the present and future economic value of coal for energy purposes, including value that could only be realized through advances in technology such as those which drive the present day exploration for CBM.”). The majority never explains how it can state that the lack of technology in 1909 shaped Congress’s view of CBM, and yet later rely on the fact that Congress anticipated technological advances to explain how Congress thought - about CBM. If Congress anticipated technological advances such as those that make CBM mining possible today, the lack of mining technology in 1909 should not have had any effect on its ability to conceive of CBM and coal as’ two separate entities.
I agree that the 1909 Act envisioned technological advances affecting the coal mining industry. Thus, as the majority points out, Congress reserved to itself coal that was not economically useable in 1909 and 1910. Nonetheless, that does not change the fact that there is a limit on the natural and plain meaning of the term coal. The meaning of coal does not include CBM, regardless of technologies that make it available or unavailable.
III.
In 1909, people thought of gases and solids as separate entities. Their understanding was no different with regard to the relationship between coalbed methane — a dangerous gas emitted from coal mines — and coal itself. Coal, as used in the Coal Lands Acts of 1909 and 1910, has a plain meaning that does not include CBM. The majority attempts to create an ambiguity through analysis of the scientific process that keeps some of the CBM layered on the solid coal. For the reasons stated above, that analysis confirms the plain understanding rather than contradicting it. Because I find no ambiguity in *1275the statute, I see no reason to invoke the rule that calls for interpreting ambiguities in a federal reservation in favor of the government.
I respectfully dissent.
ANDERSON and BALDOCK, Circuit Judges, join in this dissent.

. The following exchange occurred in the deposition of the plaintiffs expert:
"Q. Is there any use that you can think of to' which coal — which is made of coal which cannot be made after methane is removed from it?”
"A. I can't think of any at this time.”
Applt. App. at 1685.


. The majority responds to our discussion of the distinction between ownership rights and extraction rights, and Chartiers Block in particular, by noting that ninety years after that decision, the Pennsylvania Supreme Court decided in United States v. Hoge, 503 Pa. 140, 468 A.2d 1380 (Pa.1983) that a private deed granting coal included a grant of CBM. Hoge is inapposite for two reasons. First, it does not in any way call into doubt Chartiers Block's distinction between ownership and extraction rights, the point for which I cited it. Second, Hoge interprets a deed rather than a federal reservation of a mineral. Interestingly, the original panel opinion in this case explains why a stale case about a common law deed, like Hoge, is irrelevant to this appeal:
The [parties] have cited state court cases which have considered ownership of CBM. As interesting as these cases are (four of five deciding ownership of CBM is in the coal owner), they are not dispositive of the case at bar. The state cases construe CBM ownership in the context of common law deeds, which are nego*1274tiated conveyances with specific rules and presumptions of construction. These cases ultimately have little to offer in terms of our interpretation of Congressional intent in the 1909 and 1910 Acts.
See Southern Ute Indian Tribe v. Amoco, 119 F.3d 816, 828 n. 17 (10th Cir.1997). Notwithstanding the majority's marked reversal on the importance of the state cases, the Hoge opinion itself demonstrates why it has "little to offer" in this appeal. For instance, Hoge relies on the common law rule that "as a general rule, subterranean gas is owned by whoever has title to the property in which the gas is resting.” Hoge, 468 A.2d at *1383. Also, in discerning the intent of the parties to the instrument, the Hoge court worked on the premise that, the parties intended to reserve only those minerals which were "generally known to be commercially exploitable.” Id. at 1385. Although I ultimately disagree with the majority’s result, I do agree with them that the government's intent in this case was not merely to reserve coal that was commercially exploitable in 1909-10. Thus, Hoge and the other state cases present different inquiries and different rules of construction than those at work in this case. Thus, as the panel said the first time around, they have extremely limited value here.